Citation Nr: 1147424	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  05-01 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel



INTRODUCTION

The Veteran served on active duty from August to December 1976, from July to August 1980, and from January to October 1991.  He died in December 2001, and the appellant is his widow.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA), regional office (RO) in San Juan, the Commonwealth of Puerto Rico.  In June 2007, the Board remanded the case for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives and it may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran died in December 2001.  The certificate of death listed the immediate cause of death as acute respiratory failure, due to or as a consequence of acute heart failure, due to or as a consequence of uncontrolled high blood pressure.

2.  At the time of the Veteran's death, service connection was in effect for whiplash injury, with residuals headaches and cervical myositis; bilateral hearting loss; and tinnitus.

3.  The medical evidence does not show that acute respiratory failure, acute heart failure, or uncontrolled high blood pressure had their onset during service or were related to any in-service disease or injury, nor does it show that hypertension was manifested in active service or to a compensable degree within one year of the Veteran's separation from his final period of active service.

4.  The medical evidence does not show that service-connected whiplash injury, with residuals headaches and cervical myositis; bilateral hearting loss; and tinnitus, caused or contributed substantially or materially to cause the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice in the context of a DIC claim "must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or [her] death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected."  Hupp v. Nicholson, 21 Vet. App. 342 (2007).    

Notice was sent in June 2002 and February 2008, and the claim was readjudicated in a January 2010 statement of the case.  Mayfield, 444 F.3d at 1333.  The Board acknowledges that the appellant was not notified by VA of the conditions for which the Veteran was service connected at the time of his death.  However, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claim, and the record indicates that the representative was aware of the conditions for which the Veteran was service connected.  See, e.g., April 2007 Informal Hearing Presentation.  See also Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, the Board finds the appellant had actual knowledge of the disabilities for which the Veteran was service connected and what was necessary to substantiate her claim and, as such, that she had a meaningful opportunity to participate in the adjudication of the claim such that the essential fairness of the adjudication was not affected.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, obtained a medical opinion as to the onset of hypertension, and afforded the appellant the opportunity to give testimony before the Board although she declined to do so.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements, and the appellant is not prejudiced by a decision on the claim at this time.

Service Connection for Cause of Death

Dependency and Indemnity Compensation may be awarded to a surviving spouse upon the service-connected death of the veteran, with service connection determined according to the standards applicable to disability compensation.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a); see 38 U.S.C.A. Chapter 11.

Generally, a veteran's death is service connected if it resulted from a disability incurred or aggravated in the line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be demonstrated either by showing direct service incurrence or aggravation, or by use of applicable presumptions, if available.  38 C.F.R. § 3.303(a); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The service-connected disability may be either the principal or a contributory cause of death. 38 C.F.R. § 3.312(a).  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death. 38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, aided or lent assistance to producing death - e.g., when a causal (not just a casual) connection is shown.  38 C.F.R. § 3.312(c).

Service-connected diseases or injuries involving active processes affecting vital organs receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death. 38 C.F.R. § 3.312(c)(3).  Further, there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Certain chronic diseases, including hypertension, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 C.F.R. §§ 3.307, 3.309.  Disorders diagnosed more than one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

The Board has reviewed the record in its entirety and finds that the preponderance of the evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death.

The Veteran died in December 2001.  The certificate of death listed the immediate cause of death as acute respiratory failure, due to or as a consequence of acute heart failure, due to or as a consequence of uncontrolled high blood pressure.  At the time of the Veteran's death, service connection was in effect for whiplash injury, with residuals headaches and cervical myositis; bilateral hearing loss; and tinnitus.  

The record does not show, and the appellant does not contend, that any service connected disability of the Veteran, i.e. whiplash injury, hearing loss, or tinnitus, contributed to the cause of his death.  Instead, the appellant contends that the Veteran had high blood pressure/hypertension during his final period of active service in 1991.  

Service treatment records do not show any findings of hypertension or of uncontrolled high blood pressure.  His blood pressure was noted as 140/70 in September 1991, shortly before his separation from active duty.

The record also includes the following blood pressure readings:  120/80 in March 1986; 126/80 in August 1987; 120/84 in September 1987; 120/90 in December 1987; 136/92 in January 1988; 142/90 in March 1988; and 110/70 in January 1990.

On a December 1992 reserves examination, the Veteran's blood pressure was 120/90.  Slight arterial hypertension was noted, and the Veteran was reported to be on a low salt diet and followed by VA for hypertension.

A January 1994 VA examination did not note hypertension.

In April 1995, the Veteran was seen after feeling dizzy after formation during a period of inactive duty for training.  Elevated blood pressure was noted.  In May 1995, he was hospitalized with a hypertensive crisis.  At that time, the Veteran reported having been started on Lozol for high blood pressure one month earlier.  A physician's statement dated in August 1995 noted that the Veteran had high blood pressure of 170/120 and should not undergo pulmonary function testing until his blood pressure is reduced to 150/100.

A January 1996 rating decision denied the Veteran's claim for service connection for high blood pressure or heart condition.

On a June 1997 VA heart examination, the Veteran reported that his hypertension first presented in 1994.  Arterial hypertension was diagnosed.  

Lay statements dated in September 1998 from two former service comrades indicated that these men recalled the Veteran being treated for high blood pressure during Desert Storm in 1991, but that these medical units did not generate any records of the treatment.

A VA examination was conducted in December 2001, eleven days prior to the Veteran's death.  The Veteran reported that his blood pressure was first found to be elevated in 1994.  The diagnosis was essential hypertension, under control.

The RO obtained a medical opinion from a VA physician in January 2010.  This physician reviewed the claims folder and noted that the Veteran's blood pressure reading of 110/70 in January 1990 was within normal limits; that the December 1992 reading of 120/90 was "borderline"; that there was no evidence in the record showing that the Veteran had been followed for hypertension in the early 1990s; and that the first recorded diagnosis of hypertension in the record came in 1995 when the Veteran was hospitalized and reported a history of being started on Lozol one month earlier.

The record shows that respiratory failure and heart failure were first noted on the Veteran's death certificate.  No medical evidence has been received attributing these causes of death to any incident of his service years earlier.  

A finding of hypertension was first noted in December 1992, more than one year after his separation from active duty in October 1991.  While a notation on the over 40 examination in December 1992 indicated that he was being followed by VA for hypertension, no records documenting such treatment have been found, and the reading of 120/90 noted on that examination would not be evidence of compensable hypertension at that time in any event.  

The January 1994 VA examination report did not note any findings or complaints related to blood pressure or hypertension, and the May 1995 VA hospitalization indicates that the Veteran was only started on blood pressure medication one month earlier.  Significantly, when the Veteran filed a claim for service connection for heart condition in May 1995, he referred to being diagnosed with high blood pressure in April 1995 and May 1995, and on subsequent VA examinations in 1997 and 2001 he indicated that his hypertension was first noted in 1994.  

The only medical opinion of record addressing the onset of the Veteran's hypertension found that the earliest recorded diagnosis of hypertension of record was in 1995.  In the absence of another medical opinion contradicting it, this opinion is highly probative on the issue of the onset of hypertension.  In short, the medical evidence of record does not show that the Veteran's hypertension began during a period of active duty or was manifested to a compensable degree during the first postservice year.

Regarding the appellant's own opinion that the Veteran's hypertension began during his period of active service, the Board notes that the question of diagnosis of a disease is not one for which lay evidence would be competent evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The question of etiology or diagnosis of a disorder is one that is eminently medical in nature.  It is neither shown in the record, nor alleged by the appellant, that she has had the training or has the expertise to address this question, and she has not cited to any texts, treatises, or supporting medical opinions in the matter.  See Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Similarly, the statements of the Veteran's former service comrades to the effect that he was treated for high blood pressure during service, in the absence of medical records showing such treatment, do not constitute probative evidence of a diagnosis of hypertension at that time or within the first postservice year.

The Board concludes that the preponderance of the evidentiary weight is against a finding that the Veteran's fatal acute respiratory failure, acute heart failure, or uncontrolled high blood pressure, began during or within one year of his service, or that they are related to any incident of service.  The Board therefore denies the claim for service connection for the cause of the Veteran's death.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


